DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 9/21/21.
2.	The instant application is a continuation of 17/321,090, filed 05/14/2021, now U.S. Patent 11,156,603, which is a continuation of 17/145,210, filed 01/08/2021, now U.S. Patent 11,067,567, which is a continuation of 16/669,246, filed 10/30/2019, now U.S. Patent 10,982,268, which is a continuation of 16/437,637, filed 06/11/2019, now U.S. Patent 10,494,667, which is a continuation of 16/430,015, filed 06/03/2019, now abandoned, which is a continuation of 16/414,213, filed 05/16/2019, now U.S. Patent 10,787,701, which is a continuation of 16/402,098, filed 05/02/2019, now U.S. Patent 10,472,669, which is a continuation of 16/276,235, filed 02/14/2019, now U.S. Patent 10,480,022, which is a continuation of 15/187,661, filed 06/20/2016, now U.S. Patent 10,308,982, which is a continuation of 13/080,616, filed 04/05/2011, now U.S. Patent 9,371,598, which claims priority from provisional application 61321124, filed 04/05/2010.

Track 1 Request granted
3.	Track 1 request filed on 9/21/21 has been granted on 12/9/21. Accordingly this application has been prosecuted on an expedited basis. Applicant is suggested to follow the guidance listed in the grant document to maintain the status.

 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on multiple dates (9/24/21 to 12/30/21, total of 10) are being considered by the examiner. All references cited therein in said IDS have been considered by the examiner. 

Specification-Objected
5.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph 0031. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim status
6.	In the claim listing of 9/21/21, claim 1 is pending in this application and are under prosecution.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Roth et al (US 2006/0046313, published Mar. 2, 2006).
	Claim interpretation: The instant specification does not provides a limiting definition for “encoded probe”. Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the encoded probe (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). Given the broadest reasonable interpretation the encoded probe has been interpreted to encompass any type of probe that can identify a target nucleic acid.
	Roth teaches an assay system to determine spatial patterns of abundance or activity or both of multiple biological targets at multiple sites in a sample (Fig. 3 as shown below and its associated description in the text, paragraphs 0032 and 0140), wherein the assay system performs the steps of providing a sample affixed to a support (paragraph 0033), delivering encoded probes for the multiple biological targets to the multiple sites in the sample is a known spatial pattern, wherein each encoded probe comprises a probe region that may interact with the biological targets and a coding tag that identifies a location of the site to which the encoded probe was delivered (paragraph 0033), allowing the encoded probes to interact with the biological targets (paragraph 0033), separating the encoded probes that interact with the biological targets from encoded probes that do not interact with the biological targets (paragraph 0033), determining all or a portion of a sequence of the encoded probes (paragraphs 0104 and 0122), and associating the abundance or activity or both of the multiple biological targets to the locations of the sites in the sample (paragraph 0033). Roth also  
		
    PNG
    media_image1.png
    508
    526
    media_image1.png
    Greyscale


Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,371,598. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Regarding instant claim 1, claim 1 of ‘598 patent discloses a method to determine the abundance or activity or both of a biological target in a sample, comprising the following steps: delivering encoded probes for a biological target to multiple sites in a sample affixed to a support, wherein each encoded probe comprises a probe region capable of specific binding to the biological target and a coding tag comprising an oligonucleotide that identifies the location of the site to which the encoded probe is delivered; allowing the encoded probes to interact with the biological target; separating encoded probes specifically bound to the biological target from encoded probes  not specifically bound to the biological target; pooling encoded probes specifically bound to the biological target;  determining all or a portion of the coding tag oligonucleotide sequence of the encoded probe in the pool by performing a polynucleotide sequencing reaction of the encoded probe, thereby  identifying the location of the site to which the encoded probe is delivered; and associating the 
	The artisan would recognize that the subject matter of instant claim 1 is not patentably distinct from claims of ‘598 patent because ‘598 patent claims disclose the method steps of claim 1.
	Claims of ‘598 patent comprise additional steps. However, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above claims of ‘598 patent discloses the steps of instant claim 1 thereby meeting the limitation of instant claim 1.
	It is noted that the subject matter of instant claim 1 is not patentably distinct from claims of following patents.
	US 10,308,982; 11,156,603; 11,067,567; 10,982,268; 10,494,667; 10,787,701; 10,472,669 and 10,480,022.
	The ODP rejection issue will be revisited at the time of the allowance.
Conclusion
12.	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634